TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00035-CR


NO. 03-96-00036-CR







Steven Washington, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NOS. 0954527 & 0954825, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING







PER CURIAM


	Before us is appellant's motion for extension of time to file notices of appeal in
these causes.  Tex. R. App. P. 41(b)(2).  Appellant states that sentences were imposed on
November 16, 1995.  Thus, the deadline for perfecting the appeals was December 18, 1995.  Tex.
R. App. P. 5(a), 41(b)(1).  Appellant's notices of appeal were filed on January 2, 1996, the
fifteenth day after they were due.  While the notices of appeal were filed within the fifteen-day
grace period allowed by rule 41(b)(2), his motion for extension of time was not filed in this Court
until January 17, 1996.

	The appellate time limits are not discretionary and may not be suspended.  Garza
v. State, 896 S.W.2d 192, 194 (Tex. Crim. App. 1995).  Because appellant's motion for extension
of time to file his notices of appeal was not timely filed, it must be overruled.  Without timely
filed notices of appeal, this Court is without jurisdiction.  Id.; Rodarte v. State, 860 S.W.2d 108 
(Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).

	The appeals are dismissed for want of jurisdiction.


Before Chief Justice Carroll, Justices Jones and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   February 7, 1996

Do Not Publish